Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
1. 	The following is an examiner’s statement of reasons for allowance: The instant method is drawn to the treatment of acute kidney injury wherein the risk of progressing to future stage I (Injury) or stage F (Failure) acute kidney injury is assessed. The method measures urine TIMP2XIGFBP7 (weight-adjusted urine output) and serum creatinine concentration. Applicant contends that a person of ordinary skill in the art, without the benefit of the present application, would not have reasonably expected that the combination of TIMP2xIGFBP7 with serum creatinine and urine output would improve the AUC of the correlation to progression to RIFLE stage I or F. Rather, combining various markers might have been expected to result in AUCs that are somewhere between the lowest AUC and the highest AUC of the individual markers. However, the data (Table 4) demonstrates the surprising result that the AUC is improved (by 0.06 greater than the best performing individual marker) by combining measurements of TIMP2xIGFBP7, serum creatinine and urine output into a single value. See response dated 11/18/20. Additionally, the method treats individual in which
the product of the [IGFBP7] value and the [TIMP2] value is above a predetermined threshold selected from a population study of subjects known to be at RIFLE stage R, the threshold separating the population into a first subpopulation above the threshold which is at an increased predisposition for progressing to future RIFLE stage I or F acute kidney injury within 48 hours relative to a second subpopulation not above the threshold. Accordingly claims 1, 3-7, 11, 14-16, 18, 19, and 21 are allowed.


CLAIM REJOINDER
2.	Claims 1, 3-7, 11, 14-16, 18, 19, and 21 are allowable. Claims 8-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 4/6/20, is hereby withdrawn and claims 8-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
3/27/21

/LISA V COOK/Primary Examiner, Art Unit 1642